NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



LAWRENCE E. BROVIAK,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D14-2998
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 4, 2015.

Appeal from the Circuit Court for
Hillsborough County; Chet A. Tharpe,
Judge.

Howard L. Dimmig, II, Public Defender, and
Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.


CASANUEVA, Judge.

             Lawrence E. Broviak appeals an order revoking his community control and

the sentence imposed upon the revocation. We affirm but remand with instructions to

strike the reference to the violation of condition number sixteen from the order revoking

community control so that the order conforms to the trial court's oral pronouncement.
See Turner v. State, 873 So. 2d 480, 481 (Fla. 2d DCA 2004) ("A written order of

revocation of probation must conform with the trial court's oral pronouncement." (citing

Williams v. State, 764 So. 2d 757 (Fla. 2d DCA 2000))).

             Affirmed; remanded with instructions.


KHOUZAM and BLACK, JJ., Concur.




                                           -2-